Citation Nr: 1013422	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for an upper 
respiratory disability, claimed as due to herbicide and/or 
DDT exposure .

3.  Entitlement to service connection for sleep apnea, 
claimed as due to diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, claimed as due to diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from two separate RO decisions.

In an April 2005 decision, the RO, inter alia, denied the 
Veteran's claims for service connection for diabetes 
mellitus, type II, and upper respiratory infections (also 
claimed as cough and shortness of breath).  In May 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in August 2005, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2005.

In September 2007, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In an October 2007 decision, the Board denied service 
connection for diabetes mellitus, claimed as due to herbicide 
exposure, as well as service connection for an upper 
respiratory condition, claimed as due to exposure to DDT.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2009, 
the Court granted a joint motion for remand (JMR), vacating 
the Board's decision, and remanding the claim to the Board 
for further proceedings consistent with the joint motion.  
Within the JMR, the parties expressed concern about the 
Board's characterization of the Veteran's claim for service 
connection for an upper respiratory condition, "claimed as 
due to exposure to DDT."  The parties specified that 
according to the record, the Veteran did not intend to limit 
his claim as due only to exposure to DDT, and not to 
herbicide exposure.  See JMR, p. 2.  Thus, the Board has now 
characterized the Veteran's claim for service connection for 
an upper respiratory condition as secondary to herbicide 
and/or DDT exposure.

In a separate September 2008 decision, the RO denied the 
Veteran's claims for service connection for sleep apnea as 
secondary to diabetes mellitus, erectile dysfunction as 
secondary to diabetes mellitus, bilateral hearing loss, and 
tinnitus.  In September 2008, the Veteran filed a NOD.  A SOC 
was issued in July 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2009.

The Board notes that, while the Veteran previously was 
represented by the Colorado Division of Veterans Affairs, in 
August 2008, the Veteran granted a power-of-attorney in favor 
of Virginia A. Girard-Brady with regard to the claims on 
appeal.  The Veteran's current attorney has submitted written 
argument on his behalf.

The Board's decision addressing the claims for service 
connection for bilateral hearing loss and tinnitus is set 
forth below.  The claims for service connection for diabetes 
mellitus, an upper respiratory disability, sleep apnea, and 
erectile dysfunction are addressed in the remand following 
the order; those matters are being remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only competent 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
Veteran's hearing loss is adverse to the claim.

3.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of tinnitus 
for several years after service, and the only competent 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
Veteran's tinnitus is adverse to the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The September 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the October 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
April 2008 and August 2008 VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his former  
representative and current attorney, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record on the claims for bilateral hearing loss 
and tinnitus is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).   See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while 
serving as a combat engineer resulted in hearing loss and 
tinnitus.  The Veteran contends that he was exposed to heavy 
vehicle and equipment noises in addition to weapons fire and 
explosions.

The Board notes that the Veteran's Department of Defense form 
214 shows that the Veteran's military occupational specialty 
was engineer equipment repairman. 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
tinnitus or for bilateral hearing loss.

A February 1963 report of medical examination upon the 
Veteran's entry to active service revealed that the Veteran 
had normal ears.  On February 1963 audiometric testing, the 
pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In the Veteran's January 1966 Report of Medical History, the 
Veteran indicated that he did not have ear trouble.  A 
January 1966 report of medical examination upon the Veteran's 
separation from active service revealed that the Veteran had 
normal ears.  On January 1966 audiometric testing, the pure 
tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
5
--
5
LEFT
5
0
10
--
10

The above-described evidence reflects  that neither hearing 
loss nor tinnitus was shown in service.  However, the absence 
of in- service evidence of hearing loss is not fatal to a 
claim for that disability.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensely v. Brown, 5 
Vet. App. 155, 159 (1993).  Likewise, service connection may 
be granted for tinnitus or other disability diagnosed post- 
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).

A private medical record from November 2000 shows that the 
Veteran had normal hearing in the right and left ears with no 
sign of disease or injury.  It was noted that audiometric 
testing revealed no decibel loss at 500 Hertz or 1000 Hertz.  
However, decibel loss was shown at 2000 Hertz in both ears.

On VA audiological  evaluation in April 2008, the Veteran 
reported having difficulty hearing conversations.  He said 
that he worked with heavy equipment in the Air Force without 
hearing protection and was exposed to weapons.  It was noted 
that the Veteran was a former hunter and currently worked 
with heavy equipment while wearing hearing protection.  A 
history of constant tinnitus was noted.  On audiometric 
testing, the pure tone thresholds, in decibels, were as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
55
50
55
LEFT
10
20
65
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  The 
audiologist stated the results showed a mild to moderately 
severe sensorineural hearing loss in the right ear, and a 
moderately severe to severe sensorineural hearing loss in the 
left ear.

During another VA audiological evaluation in August 2008, the 
Veteran explained that he was exposed to heavy vehicles and 
equipment, weapons fire, and explosions while on active duty.  
It was noted that subsequent to service, the Veteran had 
driven heavy equipment since 1966 and worked as a farmer.  
The Veteran denied any recreational noise exposure.  He also 
reported a constant ringing in his ears.  On audiometric 
testing, the pure tone thresholds, in decibels, were as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
60
55
55
LEFT
15
20
70
70
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
audiologist indicated that  the results showed moderate 
sensorineural hearing loss in the right ear, and moderately 
severe to severe sensorineural hearing loss in the left ear.  
The audiologist also gave a diagnosis of tinnitus.  After 
commenting on specific events from the Veteran's service 
treatment records and post-service history, the examiner 
opined that the Veteran's current bilateral hearing loss and 
tinnitus were not related to acoustic trauma from his 
military noise exposure.

The above evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a 
disability for VA purposes (pursuant to 38 U.S.C.A. § 3.385, 
as the April and August 2008 VA examination reports reflect 
that his speech discrimination scores are under 94 percent in 
both ears.  Also, the Veteran is competent to assert that he 
has ringing in ears, or tinnitus (see Charles v. Principi, 16 
Vet. App. 370 (2002)).  Those facts notwithstanding, each 
claim must be denied on the basis of medical nexus.

Here, the post-service evidence reflects no documented 
complaints of tinnitus or any indication of bilateral hearing 
loss for more than 42 years after active military service.  
The Board points out that the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current hearing loss and tinnitus and the 
Veteran's active duty service, and neither the Veteran nor 
his representative has identified, presented, or alluded to 
the existence of any such medical evidence or opinion.  In 
fact, the August 2008 VA examiner opined that the Veteran's 
current bilateral hearing loss and tinnitus were not related 
to acoustic trauma from his military noise exposure.  In 
short, there is no competent medical evidence to support 
either claim for service connection for hearing loss or for 
tinnitus.

Furthermore, as regards any direct assertions by the Veteran 
, his current attorney, or former representative as to the 
medical etiology of hearing loss and/or tinnitus, the Board 
finds that such assertions, without more, provide no basis 
allowance of either claim.  As indicated above, these claims 
turn on the medical matters of current disability and nexus 
to service-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As Veteran, his attorney and former representative 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, none is competent 
to render a probative (i.e., persuasive) opinion on the 
medical matter on which these claims turn.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

In light of points raised in the parties' JMR, and the 
Board's review of the claims file, further RO action on the 
claims remaining on appeal is warranted.

The Veteran has claimed entitlement to service connection for 
diabetes mellitus and an upper respiratory condition, each 
due to herbicide and/or DDT exposure .  The Veteran has 
asserted that he was exposed to herbicides while on active 
duty in Thailand.  In the JMR, the parties noted that the 
Veteran's claim that he was exposed to herbicides in Thailand 
had not been developed.  See JMR, p. 2.  Specifically, the 
parties requested remand to ensure that the provisions of the 
VA Adjudication Procedure Manual and Manual Rewrite (M21-1 
MR) providing for verification of exposure to herbicides in 
locations other than in the Republic of Vietnam or the 
Demilitarized Zone in Korea are followed.  See JMR, pp. 2-3.  
Therefore, in accordance with the JMR, remand is in order for 
the RO to complete the development outlined in the M21-1 MR, 
pt. IV, subpt. II, Ch.2 sec. C, para. 10(p) concerning 
verification of exposure to herbicides in Thailand.

Additionally, the Veteran has asserted that when he travelled 
from Thailand to the United States, his plane made a stopover 
in Vietnam.  He has claimed exposure to herbicides during 
that stopover.  In the JMR, the parties noted that the 
National Personnel Records Center (NPRC) informed VA that 
there was no documentation to substantiate that the Veteran 
had been in Vietnam, but the NPRC did not explicitly reject 
that the Veteran's aircraft had stopped in Vietnam.  See JMR, 
p. 3.  Accordingly, on remand, the RO should undertake 
necessary development to attempt to verify whether the 
Veteran's aircraft made a stopover in Vietnam, to 
specifically include through the U.S. Army Joint Services and 
Records Research Center (JSRRC) and any other source(s), such 
as the Veteran's service personnel records and unit records, 
as appropriate.  Any additional action necessary for 
independent verification of the reported aircraft stopover, 
to include follow-up action requested by the contacted 
entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO 
should notify the Veteran of this fact, explaining the 
efforts taken, and describing further action (if any) to be 
taken.  See JMR, p. 3.

Additionally, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the claim 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection for 
diabetes mellitus may affect the Veteran's claims for service 
connection for sleep apnea and for erectile dysfunction, as 
the Veteran is claiming that his sleep apnea and erectile 
dysfunction are secondary to his diabetes mellitus, these 
claims are inextricably intertwined with the claim for 
service connection for diabetes mellitus.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the sleep apnea and 
erectile dysfunction claims, at this juncture, would be 
premature.  Hence, a remand of these matters is warranted, as 
well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should undertake necessary 
action to attempt to independently verify 
the Veteran's alleged aircraft stopover in 
Vietnam, to particularly include obtaining 
the Veteran's service personnel records, 
appropriate unit records, and contact with 
the JSRRC (and other appropriate 
source(s)).  Any additional action 
necessary for independent verification of 
this stopover, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSRRC.

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action (if any) to be 
taken.

4.  The RO should complete the steps 
outlined in the M21-1 MR, pt. IV, subpt. 
II, Ch.2 sec. C, para;. 10(p) concerning 
verification of exposure to herbicides in 
Thailand.  Any additional action necessary 
for independent verification of exposure 
to herbicides, to include follow-up action 
requested by any contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to respond.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


